1 SELECTED FINANCIAL DATA The following table sets forth selected historical financial data for Magnetek for the fiscal year ended June 27, 2010, and the previous four fiscal years.The financial data presented below is derived from our audited consolidated financial statements.The results of our power electronics business, which was divested in October 2006, and our telecom power systems business, which was divested in September 2008, are included in discontinued operations for all periods presented, as explained in Note 2 of Notes to Consolidated Financial Statements. For additional information, see our financial statements and the notes thereto included elsewhere in this Annual Report.The following table should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below. Statement of Operations Data For the years ended June 27, June 28, June 29, July 1, July 2, (Amounts in thousands, except per share data) Net sales $ Gross profit Gross profit % Income (loss) from operations $ ) $ $ $ ) $ ) Net income (loss): Continuing operations $ ) $ $ $ ) $ ) Discontinued operations ) Net income (loss) $ ) $ $ $ ) $ ) Per common share - basic and diluted: Income (loss) from continuing operations- basic $ ) $ $ $ ) $ ) Income (loss) from continuing operations- diluted $ ) $ $ $ ) $ ) Income (loss) from discontinued operations- basicand diluted $ ) $ ) $ $ ) $ ) Income (loss) - basic and diluted $ ) $ $ $ ) $ ) Net loss for the fiscal year ended July 2, 2006, includes asset impairment charges of $37.8 million included in discontinued operations Balance Sheet Data June 27, June 28, June 29, July 1, July 2, (Amounts in thousands) Total assets $ Long-term debt, including current portion 4 15 21 32 Other long term obligations Pension benefit obligations Stockholders' equity (deficit) ) ) 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW We are a global provider of digital power control systems that are used to control motion and power primarily in material handling, elevator and energy delivery applications.Our systems consist primarily of programmable motion control and power conditioning systems used in the following applications:overhead cranes and hoists, elevators, coal mining equipment, and renewable energy applications.We believe that with our technical and productive resources, application expertise, broad product offerings and sales channel capabilities, we are well positioned to respond to increasing demand in our served markets.Our operations are located in North America, predominantly in Menomonee Falls, Wisconsin, our Company headquarters. Our product offerings for material handling applications include drive systems, radio remote controls, and braking, collision-avoidance, and electrification subsystems, sold primarily to original equipment manufacturers (“OEMs”) of overhead cranes and hoists.We have a significant market share in North America in alternating current (“AC”) control systems and believe we have growth opportunities in wireless radio controls, direct current (“DC”) control systems for retrofit applications and in automating existing manual material handling processes. Our product offerings for elevator applications are comprised of highly integrated subsystems and drives used to control motion primarily in high rise, high speed elevator applications.Our products are sold mainly to elevator OEMs and we have a significant share of the available market for DC drives and subsystems used in high-rise elevators used primarily in retrofit projects.We believe we have opportunities for growth in available elevator markets by introducing new energy-saving product offerings for both AC and DC applications, expanding the breadth of our product offerings to include competitive low-end products for lower performance AC applications, and using our new product offerings to expand geographically. Our product offerings for energy delivery applications include power inverters for renewable energy applications, including wind turbines, which deliver AC power to the utility grid from generators inside wind turbines.Renewable energy markets have grown rapidly in North America over the past several years as both wind and solar power have become increasingly competitive from a cost standpoint with more traditional methods of power generation, and as states enact renewable energy portfolio standards.The credit crisis and economic recession had a worldwide impact on solar and wind projects throughout much of calendar 2009 as these markets are heavily dependent on availability of financing over extended periods of time.More recently, renewable energy projects are increasingly gaining financing and many end markets are showing signs of recovery.We continue to believe our product offerings have us well positioned to take advantage of growth in renewable energy markets as credit conditions continue to improve and as capital to fund projects becomes more readily available. Continuing Operations We focus on a variety of key indicators to monitor our business performance. These indicators include order rates, sales growth, gross profit margin, operating profit margin, net income, earnings per share, and working capital and cash flow measures.These indicators are compared to our operating plans as well as to our prior year actual results, and are used to measure our success relative to our objectives. Our Company objectives are to grow sales at least 10% on a year-over year basis, to achieve 30% gross margins and 10% operating profit margins, and to generate sufficient cash flow to fund our operations and meet our obligations. The global economic recession resulted in a U.S. industrial slowdown and decline in capital spending, which began to negatively impact our business during the third quarter of fiscal 2009 and has continued to impact us throughout fiscal 2010.Our sales decreased 18% to $80.6 million in fiscal 2010 from $98.2 million in fiscal 2009, mainly due to lower sales of material handling products.Demand for material handling product offerings is influenced by cyclical forces in the industrial marketplace.During fiscal 2010, we experienced softening demand in certain of our served markets, principally in the automotive and primary metals industries. We have recently seen indicators of improvements in certain of our served markets, mainly in renewable energy.We believe our served material handling markets are late-cycle by nature and should continue to improve at a measured pace during fiscal 2011 as U.S. manufacturing capacity utilization rates continue to increase.The anticipated improvement in our operating performance going forward is supported by our incoming orders received (“bookings”) during the fiscal 2010 fourth quarter ended June 27, 2010, which were $25.6 million, an increase of 33% from bookings of $19.3 million in the previous fiscal quarter.In addition, our book-to-bill ratio for the fiscal fourth quarter was 105%, and we entered fiscal 2011 with a total backlog of $22.8 million, an increase of 152% from our total backlog entering fiscal 2010. Fiscal 2010 gross margin as a percentage of sales decreased to 29.9% of sales from the prior year gross margin of 33.9%, due mainly to lower sales volume and a shift in sales mix from higher margin material handling products to a greater percentage of renewable energy products, partially offset by savings from cost reduction actions implemented throughout the economic slowdown.Sales of material handling products comprised 57% of total sales in fiscal 2010, down from 68% of total sales in fiscal 2009.In response to lower levels of sales and incoming orders throughout the downturn in our business, during the latter half of fiscal 2009 and in fiscal 2010, we reduced our workforce by nearly 60 positions, approximately 16% of our workforce, temporarily suspended the Company’s 401(k) plan matching contributions, and implemented a wage and salary freeze that remained in place throughout fiscal 2010.In addition, given the Company’s performance, there were no incentive compensation payments earned for fiscal 2010.We continue to look for further actions to improve our processes and improve production efficiency as well as reduce our fixed cost structure. 3 We reported a pre-tax loss from operations of $2.3 million for fiscal 2010 compared to prior year pre-tax income from operations of $6.1 million, due mainly to lower sales volume and higher pension expense, which increased by $4.8 million to $8.2 million in fiscal 2010 from fiscal 2009 levels.In summary, the combination of economic headwinds, lower sales volume and higher pension expense resulted in operating losses in the first three quarters of fiscal 2010, and as a result, we did not achieve our goal of 10% operating profit margins for all of fiscal 2010 despite reporting positive income from operations in the fourth quarter of fiscal 2010. We believe that future sustained profitability is largely dependent upon increased sales revenue and continued improvement in gross margins.In addition, a further increase in the valuation of our pension plan assets or increases in interest rates, primarily related to long-term high-quality corporate bond rates, would favorably impact our periodic pension expense.Our past sales growth has been, and we believe future sales growth will continue to be, dependent on strong demand for material handling products, our customers’ ability to obtain financing and willingness to invest in the current economic environment, successful introduction and increasing acceptance of new products, and a continuing recovery in renewable energy markets. Further improvement in gross margins is mainly dependent upon favorable economic conditions, continued acceptance of recently introduced product offerings by the marketplace, and ongoing successful cost reduction actions related to recently introduced product offerings. We intend to focus our development and marketing efforts on internal sales growth opportunities across all product lines, with an emphasis on development and enhancement of energy efficient power control products and systems, and also plan to tightly control our operating expenses.Our pension expense is expected to decrease to $6.5 million in fiscal 2011 from $8.2 million in fiscal 2010, mainly due to positive returns on plan assets experienced during fiscal 2010. Our current outlook projects a 15% to 20% sales increase in fiscal 2011 as compared to fiscal 2010, and we are currently projecting fiscal 2011 gross margins to be near our stated goal of 30% of sales.Total operating expenses are expected to remain relatively flat compared to fiscal 2010 total operating expenses of $26.4 million.Our current projections reflect the previously discussed reduction in pension expense, which is expected to be offset by higher selling expenses, increased spending on research and development, and increased incentive compensation provisions.While we currently expect to report income from continuing operations for fiscal 2011, this is dependent mainly on achieving our sales growth objectives during fiscal 2011.While we believe overall economic conditions are improving and the U.S. economic recovery is continuing at a deliberate pace, given the nearly unprecedented economic circumstances we’ve faced over the past year, it is very difficult to predict the duration or the magnitude of the current economic recovery, whether in the U.S. overall or in the specific end markets we serve. Discontinued Operations In the fourth quarter of fiscal 2008, we classified the assets and liabilities of our Telecom Power Systems (“TPS”) business as held for sale, and the results of operations of the TPS business as discontinued operations. Our TPS product offerings were focused on providing back-up power for wireless applications. We concluded that we could better achieve our sales growth objectives by redirecting certain resources deployed in the TPS business to our product offerings in the material handling, elevator and energy delivery markets. We completed the divestiture of the TPS business during the first quarter of fiscal 2009 (see Note 3 of Notes to Consolidated Financial Statements). In addition to the operating results of the divested TPS business, certain expenses related to previously divested businesses have also been classified as discontinued operations in the accompanying consolidated financial statements and footnotes for all periods presented (see Note 2 of Notes to Consolidated Financial Statements).Expenses related to previously divested businesses have historically included certain expenses for environmental matters, asbestos claims and product liability claims (see Note 11 of Notes to Consolidated Financial Statements). All of these issues relate to businesses we no longer own and most relate to indemnification agreements that we entered into when we divested those businesses. Going forward, our results of discontinued operations may include additional costs incurred related to businesses no longer owned, and may include additional costs above those currently estimated and accrued related to the divestiture of our TPS business and our power electronics business, which was divested in October 2006. Critical Accounting Policies Our accounting policies are more fully described in Note 1 of the Notes to Consolidated Financial Statements.As disclosed in Note 1, the preparation of financial statements in conformity with accounting principles generally accepted in the United States requires estimates and judgments by management that affect the reported amount of assets and liabilities, revenues, expenses, and related disclosures. Such estimates are based upon historical experience and other assumptions believed to be reasonable given known circumstances.Actual results could differ from those estimates.On an ongoing basis, we evaluate and update our estimates, and we believe the following discussion addresses our policies which are most critical to understanding our financial position and results of operations and which require our most complex judgments. 4 Accounts Receivable Accounts receivable represent amounts due from customers in the ordinary course of business.We are subject to losses from uncollectible receivables in excess of our allowances.We maintain allowances for doubtful accounts for estimated losses from customers’ inability to make required payments.In order to estimate the appropriate level of this allowance, we analyze historical bad debts, customer concentrations, current customer creditworthiness, current economic trends and changes in customer payment patterns.Our total allowance includes a specific allowance based on identification of customers where we feel full payment is in doubt, as well as a general allowance calculated based on our historical losses on accounts receivable as a percentage of historical sales.We believe that our methodology has been effective in accurately quantifying our allowance for doubtful accounts and do not anticipate changing our methodology in the future.However, if the financial conditions of any of our customers were to deteriorate and impair their ability to make payments, additional allowances may be required in future periods.We believe that all appropriate allowances have been provided. Inventories Our inventories are stated at the lower of cost or market.Cost is determined by the first-in, first-out (FIFO) method, including material, labor and factory overhead.We identify potentially obsolete and excess inventory by evaluating overall inventory levels in relation to expected future requirements and market conditions, and provisions for excess and obsolete inventory and inventory valuation are recorded accordingly.Items with no usage for the past 12 months and no expected future usage are considered obsolete, and are disposed of or fully reserved.Reserves for excess inventory are determined based upon historical and anticipated usage as compared to quantities on hand.Excess inventory is defined as inventory items with on-hand quantities in excess of one year’s usage and specified percentages are applied to the excess inventory value in determining the reserve.Our assumptions have not changed significantly in the past, and are not likely to change in the future.We believe that our assumptions regarding inventory valuation have been accurate in the past and believe that all appropriate reserves for excess and obsolete inventory have been provided. Long-Lived Assets and Goodwill We periodically evaluate the recoverability of our long-lived assets, including property, plant and equipment.Impairment charges are recorded in operating results when the undiscounted future expected cash flows derived from an asset are less than the carrying value of the asset. We are required to perform annual impairment tests of our goodwill, and may be required to test more frequently in certain circumstances.We have elected to perform our annual impairment test in the fourth quarter of our fiscal year.Per Accounting Standards Codification (“ASC”) Topic 350, Intangibles – Goodwill and Others, the best evidence of fair value are quoted prices in active markets.Accordingly, we believe that our market capitalization is the best indication of fair value.No impairments were recognized in long-lived assets or goodwill for the years ended June 27, 2010, June 28, 2009, and June 29, 2008. Pension Benefits We sponsor a defined benefit plan (frozen in 2003) that covers primarily former employees in the U.S.The valuation of our pension plan requires the use of assumptions and estimates that attempt to anticipate future events to develop actuarial valuations of expenses, assets and liabilities.These assumptions include discount rates, expected rates of return on plan assets and mortality rates. We consider market conditions, including changes in investment returns and interest rates, in making these assumptions.Our plan assets are comprised mainly of common stock and bond funds.The expected rate of return on plan assets is a long-term assumption and is generally not changed on an annual basis.The expected rate of return on plan assets was 9.0% in fiscal 2009, but was reduced to 8.5% in 2010.In determining pension expense for fiscal 2011, the expected rate of return on plan assetsis 8.5%. The discount rate reflects the market for high-quality fixed income debt instruments and is subject to change each year.As of June 27, 2010, the discount rate used to determine the benefit obligation was 5.1% as compared to 6.25% as of June 28, 2009. Changes in assumptions typically result in actuarial gains or losses that are amortized over future accounting periods in accordance with the methods specified in ASC Topic 715, Employers’ Accounting for Pensions.Similarly, if our actual return on plan assets varies from our expected return on plan assets, this also results in actuarial gains or losses that are amortized to pension expense over future accounting periods.As a result of higher than expected returns on plan assets in fiscal 2010 as well as a decline in the pension discount rate, our fiscal 2011 pension expense is expected to decrease by approximately $1.7 million from fiscal 2010, due to an increase in our expected return on plan assets and a decrease in the interest expense component of pension expense.Significant differences between our assumptions and actual future investment returns or discount rates could have a material impact on our financial position or results of operations and related funding requirements. 5 Reserves for Contingencies We periodically record the estimated impact of various conditions, situations or circumstances involving uncertain outcomes.The accounting for such events is prescribed under ASC Topic 450, Contingencies.ASC Topic 450 defines a contingency as an existing condition, situation, or set of circumstances involving uncertainty as to possible gain or loss to an entity that will ultimately be resolved when one or more future events occur or fail to occur. ASC Topic 450 does not permit the accrual of gain contingencies under any circumstances.For loss contingencies, the loss must be accrued if information is available that indicates it is probable that the loss has been incurred, given the likelihood of uncertain events, and the amount of the loss can be reasonably estimated. The accrual of a contingency involves considerable judgment and we use our internal expertise and outside experts, as necessary, to help estimate the probability that a loss has been incurred and to assist in determining the amount or range of the loss.In those circumstances where we determined that it was probable that a loss had been incurred, our estimates of the amount of loss have been reasonably accurate. Income Taxes We operate in several taxing jurisdictions and are subject to a variety of income and related taxes. Judgment is required in determining our provision for income taxes and related tax assets and liabilities. We believe we have reasonably estimated our tax positions for all jurisdictions for all open tax periods. However, it is possible that, upon closure of our tax periods, our final tax liabilities could differ from our estimates. We record deferred income tax assets in tax jurisdictions where we generate losses for income tax purposes.We also record valuation allowances against these deferred tax assets in accordance with ASC Topic 740, Income Taxes, when in our judgment, the deferred income tax assets will likely not be realized in the foreseeable future. Since fiscal 2002, we have provided valuation reserves against our U.S. deferred tax assets that result in a net deferred tax liability position.A portion of our deferred tax liability relates to tax-deductible amortization of goodwill that is no longer amortized for financial reporting purposes. Under applicable accounting rules, such deferred tax liabilities are considered to have an indefinite life and are therefore ineligible to be considered as a source of future taxable income in assessing the realization of deferred tax assets. RESULTS OF OPERATIONS FOR YEAR ENDED JUNE 27, 2010, COMPARED WITH YEAR ENDED JUNE 28, 2009 Net Sales and Gross Profit Net sales decreased 18% to $80.6 million in fiscal 2010 from $98.2 million in fiscal 2009.The decrease in net sales in fiscal 2010 is due primarily to decreased sales of products for material handling applications of $20.7 million and elevator motion control of $1.0 million, partially offset by higher sales of products for energy delivery applications, primarily inverters for wind turbine applications.Net sales by market were as follows, in millions: Fiscal Year Ended June 27, 2010 June 28, 2009 Sales % of Sales Sales % of Sales Material handling $ 57
